UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 23, 2012 Capital Financial Holdings, Inc. (Exact name of registrant as specified in its charter) North Dakota 000-25958 45-0404061 (State or other jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 1 Main Street North Minot, North Dakota (Address of principal executive offices) 701-837-9600 (Registrant's telephone number) (Former name or former address, if changed since last report) Copy of all Communications to: Richard W. Jones, Esq. Baugh, Dalton, Jones & Haley, P.C. 115 Perimeter Center Place, Suite 170 Atlanta, Georgia30346 Phone: 770.804.0500 Fax: 770.804-0509 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: qWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) qSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) qPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) qPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. Effective March 26, 2012, the Board of the Company appointed Ms. Elizabeth Redding to fill the position of Chief Financial Officer and Treasurer. Ms. Reddingserved as the general manager of Spicy Pie a restaurant, located inFargo, ND from 2009 to 2010. From 2010 to 2011 Ms Redding served as an administrative assistant at Capital Financial Services, Inc., a broker dealer located in Minot, ND. From 2010 to 2011 Ms. Redding served asa commission/accounting specialist,for Capital Financial Services, Inc; a subsidiary of the Company.From 2011 to 2012 Ms. Redding served as aloan officer forNorthern Tier Federal Credit Union, located in Velva, ND. From 2012 to the present Ms. Redding serves as Treasurer of the Velva Association of Commerce,a local organization located in Velva, ND. In 2010MsRedding received aB.S. Degree in Business Management fromMinot State University, Minot, ND. Item 9.01 Financial Statements and Exhibits. None 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Capital Financial Holdings, Inc. Dated:03/29/2012 By: /s/ John Carlson Name: John Carlson Title: President 3
